Title: To Benjamin Franklin from Thomas Bond, 7 June 1769
From: Bond, Thomas
To: Franklin, Benjamin


My dear Sir,
Philada. June 7th 1769.
I receiv’d your Letter of the 9th of March with William Cowell’s inclosed, at which I was much surprised, as his last to Bond & Byrn was in a very different Strain, it being only dubious Whether a Bill of Three hundred Pounds then in his Hands would be paid or not. That Bill was founded on a large Estate in his Neighbourhood, and on the Drawers Sister, who was unluckily dead, and the Estate got into bad Hands. Mr. Lister a Man of considerable Property in Leeds, wrote the Drawer he would pay the Bill if ’twas accompanyed with a Power of Attorney, which was done. A Merchant of the first Note in Hallifax wrote at the same Time he would give him a Credit of Fifteen hundred Pounds on the Estate, Mr. Cowell likewise solicited the Management of his Affairs. These Bond & Byrn thought sufficient to Authorise the Drawer to renew the Bill on Lister and which they make no doubt is payed, however T. Bond junior being in Maryland I immediately sent an £100 to Harford & Powell subject to Mr. Cowells Draught and you may depend I will take Care No Man shall suffer by your Recommendation of that House. They have a respectable Opinion of Mr. Cowell but think it ungenerous in him thus to complain when from a Blunder of his, the Goods were shipped for them by the way of New York, where they lay for near 12 Months, in the Hands of Larry Read, with Orders to sell them for the first Cost, which they would not fetch, and were afterwards taken by them, at the Request of Mr. Cowell (unseasonably and Pillaged) to their real Loss so that the Disappointments have been Mutual.
Your good Mrs. Franklin was affected in the Winter with a partial Palsey in the Tongue, and a sudden Loss of Memory, which alarmed us much, but she soon recovered from them, tho her constitution in general appears impaired. These are bad Symptoms in advanced Life and Augur Danger of further Injury on the nervous System. However you may depend every Relative of yours will engage my Particular Care and Attention.
I long Meditated a Revival of our American Philosophical Society and at length I thought I saw my Way clear in doing it, but the Old party Leven split us for a Time. We are now united and with your Presence may make a Figure, but till that happy Event, I fear much will not be done. The Assembly have countenenced and encouraged us very generously, and kindly, and we are much obliged for your Care in procuring the Telliscope, which was used in the late Observations of Venus’s Transit, but the Micromiter did not move so well as it ought, from whence I fear their may be some defect in the Calculations. The Observations were made with four Glasses here, three at Norrington and one at the Cape, all which I hope to have the Pleasure of Transmiting to you in a fortnight.
The External and inturnal Contacts were taken with Accuracy. As to the other Parts I cannot form any Judgment at present, I know little of what passes out of my Own Sphere, but as far as I can Judge there is more Harmony amongst us than formerly. The Hospital flourishes much, the Old Managers stick to it steadily, the House of Employment is at present well regulated, the Colledge is as when you left it, The School of Physic, could we Streighten one or two Crooked Ribs amongst us, would soon make a considerable Figure, every Branch of Medicine is really well taught in it. There is the Appearance of a Plentiful Harvest. The Number of our Sheep Annually encrease and Manufactures of Necessity take place more and more. Maryland and Virginia both agreed to the Non Importation of all such Goods they can possibly do with out, and shew Examples of Industry and Patriotic Spirits. If a Leisure Moment offers, a line or two from you would always give the greatest Pleasure to, Dear Sir, Your most Affectionate Humble Servant
Tho Bond
 
Addressed: To / Doctr. Benja. Franklin / in / London / per Capt. Sparks
Endorsed: Dr Bond June 7. 1769
